

Exhibit 10.4
 
SECURITY HOLDERS AGREEMENT
 
THIS SECURITY HOLDERS AGREEMENT (“Agreement”), dated as of ____ ____, and among
ACCBT Corp., a corporation duly incorporated under the laws of the British
Virgin Islands (“ACCBT”), and the persons listed in Exhibit A (“Holders”). Each
of ACCBT and the Holders is referred to herein as a “Party” and collectively as
the “Parties”.
 
WHEREAS, pursuant to that certain subscription agreement by and between ACCBT
and Brainstorm Cell Therapeutics Inc. (“Company”) dated as of July 2 ,2007
(“Subscription Agreement”), ACCBT will purchase and subscribe from the Company
up to 27,500,000 of the Company’s common shares for an aggregate subscription
price of up to $5.0 million (“Subscription Price”);
 
WHEREAS, pursuant to Section 7.2 of the Subscription Agreement, ACCBT’s
obligation to purchase the relevant shares is subject to the satisfaction of,
inter alia, the Company's shareholders duly approving certain rights of ACCBT
granted to ACCBT under the Agreement;
 
WHEREAS, in order to satisfy the foregoing condition, the Parties wish to enter
into this Agreement.
 
NOW, THEREFORE, the Holders and ACCBT hereby agree as follows:
 
1. BOARD COMPOSITION
 
1.1         Each of the Holders who is a shareholder of the Company or who shall
be a shareholder of the Company at any time following the date hereof, hereby
undertakes that immediately following a payment by ACCBT of its first USD $1
million towards the Subscription Price, then at any shareholders’ meeting in
which directors of the Company or its subsidiaries are being elected, such
Holder will vote all of its shares such that ACCBT’s nominees to the relevant
Board of Directors (and any of their respective committees) will constitute a
minimum of 40% (fractions to be rounded up to the nearest whole number) of the
relevant board or committee. Such Holder additionally undertakes that it shall
not vote any of its shares of the Company to replace an ACCBT nominee from the
Board of Directors if said replacement will be inconsistent with the composition
indicated above. At the request of ACCBT, a Holder will promptly provide ACCBT
with an irrevocable and unconditional proxy to vote the Holder's shares at any
shareholders' meeting of the Company to effect the foregoing in this paragraph.
 
1.2         Each of the Holders who is a shareholder of the Company or who shall
be a shareholder of the Company at any time following the date hereof, hereby
undertakes that immediately following a payment by ACCBT of its second USD $1
million towards the Subscription Price, then at any shareholders’ meeting in
which directors of the Company or its subsidiaries are being elected, such
Holder will vote all of its shares such that ACCBT’s nominees to the relevant
Board of Directors (and any of their respective committees) will constitute a
minimum of 50.1% (fractions to be rounded up to the nearest whole number) of the
relevant board or committee. Such Holder additionally undertakes that it shall
not vote any of its shares of the Company to replace an ACCBT nominee from the
board if said replacement will be inconsistent with the composition indicated
above. At the request of ACCBT, a Holder will promptly provide ACCBT with an
irrevocable and unconditional proxy to vote the Holder's shares at any
shareholders' meeting of the Company to effect the foregoing in this paragraph.
 

--------------------------------------------------------------------------------


 
2. PROTECTIVE PROVISIONS
 
Each Holder hereby acknowledges and accepts that for so long as ACCBT holds
(taking into account, for the avoidance of doubt, an affiliate of ACCBT) at
least 5% of the issued and outstanding share capital of the Company, it shall
not vote any of its shares to approve the following matters, without the written
consent of ACCBT:
 
2.1         For any change in the certificate of incorporation of the Company or
its bylaws, or alteration of the capital structure of the Company through any
reclassification or consolidation;
 
2.2          For the declaration or payment of any dividend or the making of any
distributions to any holders of any shares in the capital of the Company;
 
2.3          For the taking of any steps to voluntarily liquidate, dissolve,
wind-up or otherwise terminate the corporate existence of the Company;
 
2.4          For the share sale or exchange, merger, consolidation,
amalgamation, arrangement, asset acquisition or any other similar transaction
the effect of which is to place control of the business of the Company in the
hands of an arm’s length third party;
 
2.5          For any commitment or agreement to do any of the foregoing..
 
3. INTENTIONALLY LEFT BLANK.
 
4. NO PREEMPTION OR OTHER SHAREHOLDERS’ AGREEMENTS
 
Each of the Holders represents and warrants that as of the date of this
Agreement, it does not have or waive any preemptive rights in the issuances of
securities of the Company and, except this Agreement, is not a party to any
agreement which could influence any of its decisions or actions taken in its
capacity as a security holder of the Company.
 
5. HOLDERS’ TRANSFEREES
 
To the extend a Holder elects to sell to a third party the securities of the
company held by it, it shall obtain from such third party as a pre-condition for
such transfer an obligation to vote its shares and otherwise act in compliance
with the terms of this Agreement.
 
6. INTENTIONALLY LEFT BLANK.
 
7. MISCELLANEOUS
 
7.1         Integration. This Agreement constitutes the entire agreement among
the Parties and supersedes any prior understandings, agreements, or
representations by or among the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof.
 
7.2         Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless made in writing and signed by ACCBT and the
majority in interest of the Holders (calculated as of the date of such
amendment). No waiver by a Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
 
- 2 -

--------------------------------------------------------------------------------


 
7.3         Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Israel without regard to the
choice of law principles thereof.
 
7.4          This Agreement expires on December 31, 2008.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the day and year first written above.
 
Brainstorm Cell Therapeutic Inc. Security Holders
 
By:
 
Signature:
 
ACCBT Corp.
 
By:
 
Title:
 
By:
 
Signature:
   
 
By:
 
Signature:
 
 
By:
 
Signature:
 
 
By:
 
Signature:
 



- 3 -

--------------------------------------------------------------------------------

